FILED
                             NOT FOR PUBLICATION                            JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHO JIRO MATSUMARU, a.k.a. S. Jay                No. 07-74682
Matsumaru,
                                                 Agency No. A023-125-040
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Sho Jiro Matsumaru, a native and citizen of Japan, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo claims of due process violations. Sandoval-Luna v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the petition

for review.

      Matsumaru contends the IJ violated due process by denying his request for a

continuance and by excluding the testimony of his criminal defense attorney.

Contrary to Matsumaru’s contentions, the proceedings were not “so fundamentally

unfair that [he] was prevented from reasonably presenting his case.” Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000) (citation omitted). Matsumaru has also not

shown that the outcome of the proceeding may have been affected by the alleged

violations. Id.

      Matsumaru’s remaining contentions lack merit.

      The motion of Matsumaru’s retained counsel, Judith L. Wood and Jesse A.

Moorman, to withdraw as counsel of record is granted. The Clerk shall enter on

the docket petitioner, Sho Jiro Matsumaru, 9026 Hubbard Street, Culver City, CA

90232, as appearing pro se.

      PETITION FOR REVIEW DENIED.




                                         2                                     07-74682